Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 9,
2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00512-CR


                     MARCOS JESUS ITURBE, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1424596


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 30, 2015. On July 6, 2015,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan